Dear Mr. Jackson:
Our office received an opinion request from you asking whether it is appropriate for an item addressing financial matters to be placed on the Sabine Parish School Board's (School Board) consent agenda.
The Open Meetings Law, at La.R.S. 42:4.1 et seq., does not define "consent agenda." This method of handling motions is addressed byRobert's Rules of Order, referred to as unanimous (or general) consent. The Sabine Parish School Board Policy Manual indicates that meetings of the Sabine Parish School Board shall be governed by Robert's Rules ofOrder. Robert's Rules of Order describes unanimous (or general) consent as a procedure whereby a body considers multiple items in one motion, so that decisions pertaining to routine business or questions of little importance are addressed in one vote. RONR (10th ed.), p. 51, I. 23-26. This procedure is considered a time-saving mechanism, as it permits the public body to address several items which require formal board action, yet are not controversial issues, in one vote. It is important to note that if a member of the public body objects to an item being present on the consent agenda, that item is removed from the consent agenda, and is subject to debate or discussion, and voted on as a regular agenda item. RONR (10th ed.), p. 52, 1. 9-20.
You have asked whether it is proper for a public body to consider "financial matters" on a consent agenda. It is proper for "financial matters" to be included on the consent agenda if those matters are routine or non-controversial. Whether or not the particular "financial matter" being considered is routine or non-controversial is a fact-specific determination that the public body itself is in the best position to make. As noted, if a member of the public body determines that any item on the consent agenda merits further discussion, he/she may ask that the item be removed and such item would be subject to the typical debate or discussion and vote. *Page 2 
We hope that this opinion has adequately addressed the legal issues you have raised. If our office can be of any further assistance, please do not hesitate to contact us.
  With best regards,
  JAMES D. "BUDDY" CALDWELL Attorney General
  By: __________________________ Emalie A. Boyce Assistant Attorney General
  JDC: EAB